Citation Nr: 1142304	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  10-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The appellant served as a Philippine Scout in the United States Army from July 1946 to April 1949. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant originally filed a claim for nonservice-connected pension on May 10, 2002, it was denied in a May 20, 2002, decision letter, and the appellant did not appeal the decision.

2.  Following the May 20, 2002, decision letter, service records relevant to the appellant's claim for nonservice-connected pension were received; thus, the claim is considered pending as of May 10, 2002.

3.  The appellant's only recognized service was as a Philippine Scout under the command of the United States Army.


CONCLUSION OF LAW

The claim for nonservice-connected pension is without legal merit.  38 U.S.C.A. §§ 101, 107, 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.156(c)(1)(a)(3) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  VA was not required to provide the appellant with such notice in this case, as it is one where entitlement to the benefit claimed cannot be established as a matter of law.  See 38 C.F.R. § 3.159(b)(3)(ii) (2011).  This extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  See VAOPGCPREC 5-2004; see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003). 

As the pertinent facts in this case are undisputed, and the law as mandated by statute, and not the evidence, is dispositive of this appeal, the Board finds that no further action is required pursuant to the duties to notify and to assist.  See Mason v. Principi, 15 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a)(3).  

Excluding certain exceptions not pertinent to this appeal, service in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 shall not be deemed to have been active military, naval, or air service for the purposes of any of the laws administered by VA.  38 U.S.C.A. § 107(b) (West 2002).

In this case, the appellant originally filed a claim for nonservice-connected pension on May 10, 2002.  The RO denied the claim in a May 20, 2002, decision letter, which was sent to the appellant.  The basis of the denial was that 38 U.S.C.A. § 107 prohibited the appellant from receiving any such benefit, as his only creditable service was with the Philippine Commonwealth Army recognized guerrillas or New Philippine Scouts.  The appellant did not appeal that determination. 

However, subsequent to the May 20, 2002, decision, service department records reflecting the nature and length of the appellant's service, including a certificate of honorable discharge from the United States Army, a Unites States Army Separation Qualification Record, an Enlisted Record and Report of Separation, and a letter of appreciation to the appellant from the United States Army for his service, were associated with the claims file.  Such records had not been associated with the claims file when the RO first decided the appellant's claim in May 2002.  As these official service department records are relevant to the appellant's claim for nonservice-connected pension, VA must reconsider the appellant's original claim, and it is considered pending as of May 10, 2002.  See 38 U.S.C.A. § 3.156(c)(1) (2011).  In this regard, the RO reconsidered the appellant's claim for nonservice-connected pension, and again denied the benefit in an October 2010 letter sent to the appellant.

The Board also concludes that nonservice-connected pension must be denied in this case.  The evidence, including the service records noted above, consistently reflect that the appellant's only recognized service was as a Philippine Scout under the command of the United States Army.  The appellant has not argued that he served in any other capacity; rather, he argues that he should be entitled to a VA pension benefits for his service as a Philippine Scout.  However, pursuant to 38 U.S.C.A. § 107(b), as the appellant's only credible service is as a Philippine Scout, he is not legally entitled to any nonservice-connected pension.  Thus, the claim on appeal must be denied.

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the law is dispositive of the claim, and there is lack of entitlement under the law, that doctrine is not applicable, and the claim must be denied.  See Sabonis, 6 Vet. App. at 430.






ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


